                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:17-CR-00031-MOC-DCK

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                              ORDER
MAGGIE ELIZABETH SANDERS,              )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se Motion for Compassionate

Release, Doc. No. 51. Defendant seeks release based on the COVID-19 pandemic and her

increased likelihood of death or serious illness due to her preexisting health condition and the state

of her place of incarceration. See id. at 2. In support, she asserts she has completed several

rehabilitative programs, she is “no threat or danger the community,” she has a loving family, and

she has a home plan upon release. See id. at 2–4. But she does indicate when or whether she

asked the Bureau of Prisons to file a compassionate release request on her behalf.

       By its terms, 18 U.S.C. § 3582(c)(1)(A)(i) authorizes criminal defendants to request

compassionate release from imprisonment based on “extraordinary and compelling reasons.” But

before doing so, they must at least ask the Bureau of Prisons to do so on their behalf and give the

Bureau thirty days to respond. See United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020). Here,

Defendant has not shown that he exhausted available administrative remedies by first asking the

Bureau to file a compassionate release request on his behalf. The Bureau shares this Court’s

“desire for a safe and healthy prison environment.” Id. at 597. Given the Attorney General’s

directive that the Bureau “prioritize the use of [its] various statutory authorities to grant home

confinement for inmates seeking transfer in connection with the ongoing COVID-19 pandemic,”




      Case 3:17-cr-00031-MOC-DCK Document 52 Filed 08/28/20 Page 1 of 2
the Court is confident that the Bureau will speedily resolve Defendant’s compassionate release

request. Id. (quoting Memorandum from Attorney Gen. to Dir., Bureau of Prisons 1 (Mar. 26,

2020)). Because Defendant has failed to show he exhausted administrative remedies provided by

the Bureau, the Court declines to exercise any discretion it may have to modify his term of

imprisonment at this time. See, e.g., United States v. Vigna, No. 16-CR-786, 2020 WL 1900495,

at *6 (S.D.N.Y. Apr. 17, 2020) (declining to address the exhaustion question and requiring a

defendant to file a compassionate release request with the Bureau).

       If Defendant chooses to refile her motion after exhausting available remedies, she should

supply any supporting evidence that can offer showing why her case warrants compassionate

release—including evidence of his personal health, criminal history, prison disciplinary record,

and likely danger to the community if released.



                                            ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion for Compassionate

Release, Doc. No. 51, is DENIED.

                                            Signed: August 27, 2020




      Case 3:17-cr-00031-MOC-DCK Document 52 Filed 08/28/20 Page 2 of 2
